DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tyson Wilde on 06/01/2021.

The application has been amended as follows: 

Claim 1. (Currently Amended) A system, comprising:
a housing of the system having a grip that allows at least some fingers [[and/or]] other than a thumb extending from a palm of a hand to be placed at a first predetermined location on the housing and allows the thumb extending from the palm to be placed at a second predetermined location on the housing while grasping the grip;
a first touch surface at the first predetermined location;
a second touch surface at the second predetermined location;
a power supply;
a drive signal generator configured to generate a drive signal;

at least one drive electrode connected to the each grid configured to receive the drive signal from the drive signal generator;
at least one sense electrode of the each grid, wherein the at least one sense electrode is capacitively coupled indirectly to the drive signal from the at least one drive electrode on the each grid; and
a sense circuit configured to measure a change in capacitance by receiving the capacitively coupled drive signal on the at least one sense electrode; and
the palm of the hand receives the drive signal from the at least drive electrode via at least one drive electrode conductor in direct contact with or capacitively coupled to a wrist or the palm of the hand;
wherein the at least one sense electrode from each of the first touch surface and the second touch surface detects the drive signal on the at least some fingers and/or the thumb, wherein the at least some fingers and/or the thumb are detectable by the sense circuit at a greater distance than if the wrist and/or the palm of the hand did not receive the drive signal.
Claim 2.    (Currently Amended) The system as defined in claim 1 wherein the first touch surface is at least one touch sensor pad disposed on an exterior of the housing, wherein the at least one touch sensor pad is coupled to the at least one sense electrode, and wherein the at least one touch sensor pad detects a proximity and a touch of the at least some fingers 
Claim 3.    (Currently Amended) The system as defined in claim 1 wherein the at least one drive electrode conductor is located on an exterior of the housingand makes direct contact with the palm of the hand when the hand is grasping  thereby transfer the drive signal from the at least one drive electrode to the palm of the hand.
Claim 5.    (Currently Amended) The system as defined in claim 1 wherein the at least one drive electrode conductor is located on an exterior of the housingand does not make direct contact with the palm of the hand, but instead is capacitively coupled to the palm of the hand to thereby transfer the drive signal from the at least one drive electrode to the palm of the hand.
Claim 6.    (Currently Amended) The system as defined in claim 1 wherein the at least one drive electrode conductor is located on an interior of the housing, wherein the drive electrode conductor does not make direct contact with the palm of the hand, but instead is capacitively coupled to the palm of the hand to thereby transfer the drive signal from the at least one drive electrode to the palm of the hand.
Claim 7.    (Currently Amended) A method for increasing a proximity sensing distance of a touch and proximity sensor system, said method comprising:
providing a housing for the touch and proximity sensor system [[,]] having a grip that allows at least some fingers other than a thumb extending from a palm of a hand to be placed at a first predetermined location on the housing and allows the thumb extending from the palm to be placed at a second predetermined location on the housing while grasping the grip;
providing a power supply;
providing a touch surface having a grid of drive electrodes and sense electrodes at the first predetermined location; 
disposing at least one touch sensor pad having at least one drive electrode and at least one sense electrode on an exterior of the housing at the second predetermined location; 
of the sense electrodes of each of the first and second predetermined locations is capacitively coupled indirectly to the drive signal from [[the]] a respective at least one drive electrode of each of the first and second predetermined locations via a hand, providing a sense circuit for receiving the capacitively coupled drive signal on each of the at least one sense electrode by the hand that receives the drive signal 
generating the drive signal on the at least one drive electrode of each of the first and second predetermined locations; 
transferring the drive signal from the at least one drive electrode of each of the first and second predetermined locations to a wrist or palm of the hand via at least one drive electrode conductor in direct contact with or capacitively coupled to the wrist or palm of the hand;
capacitively coupling the drive signal on the hand to a) the at least one sense electrode of the touch surface through at least one finger other than the thumb and/or b) the at least one sense electrode of the at least one touch pad through the thumb extending from the hand, depending on which finger or fingers are in proximity of or contacting the touch surface and/or at least one touch pad; and
detecting the at least one finger other than the thumb or the thumb extending from the hand using the sense circuit by measuring a change in capacitance, wherein the at least one finger other than the thumb or the thumb  did not receive the drive signal.
Claim 8.    (Canceled) 
Claim 9.    (Currently Amended) The method as defined in claim 7 wherein  disposing [[a]] the at least one drive electrode conductor is by disposing it on an exterior of the for making direct contact of the at least one drive electrode conductor with the wrist or palm of the hand.
Claim 10.    (Currently Amended) The method as defined in claim 7 wherein the method further comprises:
providing the touch surface by disposing at least one touchscreen on the housing;
detecting a presence and movement of the 
providing visual feedback to the user using the touchscreen.
Claim 11.    (Currently Amended) The method as defined in claim 7 wherein conductor is provided on an exterior of the housing for capacitively coupling the drive signal to the wrist or palm of the hand.
Claim 12.    (Currently Amended) The method as defined in claim 7 wherein conductor is provided on an interior of the housing for capacitively coupling the drive signal to the wrist or palm of the hand.
Claims 13 and 15-21 (Canceled).


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowed primarily because the prior art does not sufficiently teach or suggest the claimed invention as a whole with regard to a system including a first and second touch surface at a first and second predetermined locations including at least some fingers placed at a first predetermined location and a second thumb extending in a second predetermined location where the palm of the hand 

Claims 2, 3, 5 and 6 are allowed because they depend on claim 1. 

Claim 7 is allowed primarily because the prior art does not sufficiently teach or suggest the claimed invention as a whole with regard to a method for increasing a proximity sensing distance of a touch and proximity sensor system including a touch surface at a first predetermined location and a touch sensor pad at a second predetermined location; and transferring the drive signal from the at least one drive electrode of each of the first and second predetermined locations to a wrist or palm of the hand via at least one drive electrode conductor in direct contact with or capacitively coupled to the wrist or palm of the hand. In the exemplary closest prior art, Pi et al. (US PGPub 2014/0184555) discloses an example of a device-to-device communication system via a user's body between a master device and a slave device (fig. 1A). Additionally, Tucker (US PGPub 2015/0044969) discloses using a user's body and/or RF conductive materials as a medium for RF signal transmission ([0039]). It is rendered not obvious to further modify the technique of Pi and Tucker to achieve the differentiating features claimed.  

Claims 9-12 are allowed because they depend on claim 7. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693